Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 06/04/2020. 
Claims 1-20 are presented for examination. 
References in applicant's IDS form 1449 received on 10/06/2020 and 02/12/2021 have been considered by the examiner. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stiernagle “US 2012/0303154 A1” (Stiernagle).
Regarding Claim 1:  A method for contactless delivery of an item at a brick and mortar retail location, comprising:
receiving, from a computing device, a request for an item, the item being physically located within the brick and mortar retail location (at least see Stiernagle Abstract; Figs. 1-2; [0002]);
in response to receiving the request for the item, causing a robotic delivery system associated with the brick and mortar retail location to retrieve the item (at least see Stiernagle Abstract; Figs. 1-2; [0002]);
causing the robotic delivery system to place the item in a delivery compartment (at least see Stiernagle Abstract; Figs. 1-2; [0013]-[0014]);
automatically updating, in substantially real-time, inventory information associated with the item, the inventory information indicating the item is no longer available although the item is physically located within the brick and mortar retail location (at least see Stiernagle Abstract; [0031]);
receiving, from the computing device, authentication information verifying an identity of an individual associated with the request (at least see Stiernagle [0018]);
releasing the item from the delivery compartment in response to receiving the authentication information (at least see Stiernagle [0012]); and
verifying the inventory information associated with the item in response to the item being released from the delivery compartment (at least see Stiernagle [0013]-[0018]).
Regarding Claim 2:  The method of claim 1, wherein causing the robotic delivery system to place the item in the delivery compartment comprises causing the robotic delivery system to place the item in the delivery compartment in response to received location information associated with the computing device (at least see Stiernagle Abstract; Figs. 1-2).
Regarding Claim 3:  The method of claim 1, wherein the item is a first item and the method further comprises: receiving, from the computing device, a request for a second item; (at least see Stiernagle [0028]).
Regarding Claim 4:  The method of claim 3, further comprising automatically updating, in substantially real-time, inventory information associated with the second item, the inventory information indicating the second item is no longer available although the second item is physically located within the brick and mortar retail location (at least see Stiernagle Abstract; [0012]).
Regarding Claim 5:  The method of claim 1, further comprising detecting that the item has been replaced into the delivery compartment (at least see Stiernagle[0034]).
Regarding Claim 6:  The method of claim 5, further comprising updating the inventory information associated with the item in response to the item being replaced into the delivery compartment (at least see Stiernagle [0022]).
Regarding Claim 7:  The method of claim 1, wherein the delivery compartment is accessible on an outer wall of the brick and mortar retail location (at least see Stiernagle Abstract).
Regarding Claim 8:  The method of claim 1, wherein the computing device is a remote computing device (at least see Stiernagle [0025]).
Regarding Claim 9:  The method of claim 1, wherein the computing device is associated with the brick and mortar retail location (at least see Stiernagle [0015]-[0016]).
Regarding Claims 10-20:  all limitations as recited have been analyzed and rejected with respect to claims 1-9.
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FATEH M OBAID/Primary Examiner, Art Unit 3627